           Case 2:18-cr-00284-JCM-VCF Document 46 Filed 05/29/19 Page 1 of 3



     Benjamin C. Durham (7684)
 1
     BENJAMIN DURHAM LAW FIRM
 2   601 S Rancho Dr, Ste B14
     Las Vegas, Nevada 89106
 3   (702) 631-6111
     Attorney for Defendant
 4
                                    UNITED STATES DISTRICT COURT
 5
                                           DISTRICT OF NEVADA
 6

 7
                                                       CASE NO: 2:18-CR-284
 8   UNITED STATES OF AMERICA,

 9                                                      UNOPPOSED MOTION FOR PRE-PLEA
                   Plaintiff,
                                                      PRESENTENCE INVESTIGATION REPORT &
     v.
10                                                             PROPOSED ORDER
11   EDWARD SNOECK,
12                 Defendant.
13

14

15          Defendant EDWARD SNOECK, by and through his attorney Benjamin C. Durham, moves the
16
     court to order a pre-plea presentence investigation report. Mr. Snoeck may have prior convictions that
17
     would impact his sentencing exposure and plea negotiations; the convictions could result in a sentencing
18
     disparity of several years in prison. The presentence report will promote judicial economy and assist in
19

20   the resolution of this case. Undersigned counsel respectfully requests an order that the U.S. Probation

21   Office conduct a pre-plea presentence investigation report. Counsel has spoken with Assistant United
22
     States Attorney Susan Cushman and she does not oppose this request.
23
            DATED this 29th day of May, 2019.
24

25
                                                               /s/ Benjamin Durham________
                                                               Benjamin C. Durham
26                                                             Nevada Bar No. 7684
                                                               601 S Rancho Dr, Ste B14
27                                                             Las Vegas, Nevada 89106
28
                                                               (702) 631-6111
                                                               Attorney for Defendant


                                                        1
          Case 2:18-cr-00284-JCM-VCF Document 46 Filed 05/29/19 Page 2 of 3




 1
     Benjamin C. Durham (7684)
 2   BENJAMIN DURHAM LAW FIRM
     601 S Rancho Dr, Ste B14
 3   Las Vegas, Nevada 891016
     (702) 631-6111
 4
     Attorney for Defendant
 5
                                 UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                      CASE NO: 2:18-CR-284
 9
                 Plaintiff,                                  ORDER
10   v.
11   EDWARD SNOECK,
12
                 Defendant.
13

14
           IT IS HEREBY ORDERED that the U.S. Probation Office shall prepare a pre-plea presentence
15
     investigation report for Defendant EDWARD SNOECK.
16

17
                 June
           DATED this   3, 2019.
                      _____ day of ______________, 2019.

18

19
                                                           __________________________________
20                                                         DISTRICT
                                                           UNITED   COURTDISTRICT
                                                                  STATES    JUDGE JUDGE

21

22

23

24

25

26

27

28




                                                    2
           Case 2:18-cr-00284-JCM-VCF Document 46 Filed 05/29/19 Page 3 of 3



                                CERTIFICATE OF ELECTRONIC SERVICE
 1

 2          I hereby certify that I served the foregoing MOTION on all parties via electronic filing on the

 3   29th day of May, 2019.
 4

 5                                                       /s/ Cristina Flores
                                                         ____________________________________
 6                                                       An employee of Benjamin Durham Law Firm
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                         3
